Title: Impressed American Seamen, [29 February] 1796
From: Madison, James
To: 


[29 February 1796]

   
   Impressment of American seamen by the Royal Navy was a constant irritant in Anglo-American relations, especially after the outbreak of war between Great Britain and France in 1793. American consuls in the ports of Great Britain could offer some assistance to impressed Americans under a statute of 14 April 1792, but the United States had no consular offices in the West Indies, from where American ship captains and newspapers frequently reported cases of impressment. Diplomatic negotiations between Great Britain and the United States after 1791 failed to adjust the issue, nor did the Jay treaty of 1794 contain any provision on the matter, an omission that only added to the defects of that agreement in the eyes of most Republicans, JM included.



   
   Accordingly, Livingston (New York) raised the issue in the House on 18 February 1796 and the next day obtained the appointment of a committee of five members to consider appropriate legislation. Reporting back to the House on 25 February, the committee submitted two resolutions: that the president of the United States be authorized to appoint two or more agents in British and West Indian ports to inquire into the situation of impressed Americans and endeavor to obtain their release; and that proper means be provided whereby American citizens could register authenticated evidence of their birth or naturalization to protect them from impressment. The House began discussion in a Committee of the Whole on 29 February, with opponents of the resolutions arguing there was insufficient evidence of impressments to justify legislation. Bourne (Rhode Island) moved to amend the resolutions by confining the appointment of agents to the West Indies, but Smith (Maryland) pointed out that American consuls in Great Britain were too few to respond to the difficulties of impressed seamen (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:448, 450, 453–54; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 344, 350, 372, 381–93; ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Foreign Relations, 1:532; see also James Fulton Zimmerman, Impressment of American Seamen [New York, 1925], pp. 11–61).


Mr. Madison observed that the gentleman from Rhode-Island who made the motion now in question, thought it unnecessary to send agents to Great Britain, because America had consuls there. The member lately up from Maryland had anticipated what he intended to have remarked on that subject. He did not think the consuls could do all that agents might. The consuls are but two in number in the kingdom, who receive no recompence, except an increase of business from their public character. Under these circumstances, if they do their ordinary functions, it is as much as can be expected, the business now wanted to be done, is extraordinary. Besides, consuls are unequal to the task. Men are seized, put on board vessels allotted for the purpose, until ships of war be ready to receive them. It is a heavy business, therefore, for a person to follow up the enquiry and go in pursuit of persons thus seized. If an agent or agents should be sent to Great Britain, no other business will require his or their attendance. After the present motion is decided, he should wish to have the words struck out fixing the place of residence for agents, and leave it in the power of the President to appoint that particular.
